Appeal by defendant from a judgment entered against him in favor of plaintiff in the sum of $1,904.46; also an appeal from an order denying defendant's motion for a new trial.
In March, 1903, an option was obtained in the name of defendant from Elizabeth Hollenbeck, whereby the right to purchase one hundred and forty-five acres of land in Los Angeles county was given by the said Elizabeth Hollenbeck. Plaintiff and defendant each owned a one-half interest in this option. They each endeavored to negotiate a sale of the option, and the efforts of plaintiff in that direction were successful. The option was sold to Strong and Dickinson, real estate brokers. Plaintiff and defendant shared equally in the profits of the sale, which amounted to $75 on each acre of land covered by the option. At the time plaintiff negotiated the sale of the option, he also obtained an agreement from Strong and Dickinson, which recited that, in consideration of the opportunity to purchase the option being *Page 176 
presented to the real estate brokers, they would pay to plaintiff one-eighth of the net profits to be obtained on the sale of the property. Defendant was not informed of the fact that plaintiff had secured this contract in his own favor until some time after the option had been sold. When he did learn of it, he demanded that he be given an assignment of one-half of the amount of plaintiff's interest so reserved to him by the contract mentioned. The written agreement referred to, made by Strong and Dickinson in favor of plaintiff, was not at hand at the time the demand was made upon plaintiff by defendant, and plaintiff did not then remember whether the agreement gave him a one-sixth interest or a one-eighth interest in the net profits. Defendant insisted that the interest so secured was a one-sixth, and thereupon plaintiff executed an assignment in favor of defendant in the following form:
"Los Angeles, Cal., June 22d, 1905.
"For value received I hereby sell, transfer and convey to Daniel Stone all my right, title and interest in and to one-half of my one-sixth interest in and to the Wellington Heights Tract.
"(Signed) GEO. C. MARTIN."
At the time this assignment was executed, it was orally agreed between plaintiff and defendant that in the event it was found that the interest of Martin was for one-eighth instead of one-sixth of the profits, the difference between one-half of a one-sixth interest and one-half of a one-eighth interest should be returned to plaintiff by defendant whenever a final settlement was had with Strong and Dickinson. In September, 1906, defendant made a final settlement with Strong and Dickinson, and collected on the assignment given him by plaintiff one-twelfth of the profits derived from the sale of the land. It was then found that plaintiff's interest was a one-eighth interest, instead of a one-sixth, in such profits, and, therefore, the amount collected by defendant was $1,589.52 in excess of one-half of the amount due plaintiff under his contract with Strong and Dickinson. Defendant never accounted to plaintiff for this amount and this suit was brought to recover it.
Plaintiff in his complaint alleged the facts briefly set out above in a first count, and then added a second count in the *Page 177 
form of a cause of action for money had and received for his (plaintiff's) use and benefit. The trial court found all of the facts as they are here stated to be true. There was conflicting evidence as to many of the matters in issue. Under the familiar rule that the findings of the trial court will not be disturbed when made upon substantial evidence, even though there may be positive testimony in conflict therewith, the determination of the trial court as to the facts must be treated as conclusive.
It was competent for plaintiff to show the conversations had with defendant to explain the intent and understanding of the parties with respect to their contract. So far as the terms of the assignment are to be considered, they were not varied by the oral testimony at all. Had the assignment purported to transfer all of the moneys to be received from Strong and Dickinson by plaintiff, plaintiff would not have been estopped from showing, under appropriate pleadings, that the money collected under such an assignment was to be held by the assignee as a trustee for the assignor. Here the defendant became plaintiff's agent in the collection of the money in so far as it exceeded in amount that which it was agreed should be paid to him. As between plaintiff and Strong and Dickinson, the assignment carried with it title to the money in favor of defendant; as between plaintiff and defendant, plaintiff was entitled to show the existing relation and the whole transaction, in order to establish the fact that defendant acted as his agent in the collection of a portion of the money. It is always permitted to be shown that the relation of principal and agent exists between two persons, notwithstanding the fact that the agent may hold the apparent legal title to the property of his principal. The court here found that it was understood between plaintiff and defendant that more money might be received on the assignment than it was agreed should become the property of defendant, and that defendant agreed that if such excess was collected, it should be returned to plaintiff. The findings are in direct response to the issues made by the pleadings and support the judgment.
Before the conclusion of the trial plaintiff, by an amendment to his complaint, asked for, and by the judgment was awarded, a reformation of the assignment to make it express *Page 178 
a transfer of one-half of a one-eighth interest, instead of one-half of a one-sixth interest, in the profits to be derived from the sale of the land. It was not essential to a recovery by plaintiff on the causes of action alleged by him that the assignment should be reformed. The instrument of assignment had been presented to Strong and Dickinson by defendant and honored by them, and defendant had received more money thereon than he was entitled to hold. Under his agreement he was answerable to plaintiff for the excess so received over what it was agreed should be retained by him. A reformation of the instrument, which had through the act of defend ant been made to serve its purpose fully, could not in any way work prejudice to the latter.
The plea of the statute of limitations was not sustained by the evidence. The money was collected by defendant on the assignment on August 20, 1906; this action was commenced within two years thereafter, to wit, on June 17, 1908.
The judgment and order are affirmed.
Shaw, J., and Allen, P. J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on February 3, 1911, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 23, 1911.